VOTING RIGHTS PROXY AGREEMENT 投票权代理协议 This Voting Rights Proxy Agreement (the “Agreement”) is entered into in Pengdingshan City, Henan Province, People’s Republic of China (“PRC” or “China”) as of March 18, 2009 by and among Pingdingshan Hongyuan Energy Science and Technology Development Co., Ltd. (“Party A”) and the undersigned shareholders (the “Shareholders”) of Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd.(“Hongli”), its branch factory, Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd.
